 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10    AMANA GLOBAL COMPANY, a sole                      Case No. C21-637-RSM
      proprietorship company, and HAFID
11    TAHROUI, an individual,                           ORDER DENYING MOTION TO
                                                        CLARIFY AND AMEND ORDER
12                   Plaintiffs,
13
                          v.
14
      KING COUNTY, et al.,
15
16                   Defendants.

17          This matter comes before the Court on pro se Plaintiffs’ “Motion to Clarify and Amend
18
     Order Denying Second TRO.” Dkt. #33. Plaintiffs move for the Court to amend its prior Order
19
     Denying Plaintiff’s Second TRO, Dkt. #32, “to an order denying second motion for TRO and
20
     preliminary injunction and request for evidentiary hearing.” Id. at 1. In the alternative,
21
22   Plaintiffs move for the Court to “enter an order denying preliminary injunction and request for

23   evidentiary hearing or certify the order for appeal.” Id. Plaintiffs are seeking to immediately
24
     get this case before the Ninth Circuit. See id.
25
            The Court understands that Plaintiffs see this as an emergency situation and disagree
26
27   with the Court’s prior rulings to the contrary. Nevertheless, Plaintiffs are required to follow

28   this Court’s Local Rules.



     ORDER DENYING MOTION TO CLARIFY AND AMEND ORDER - 1
              The instant Motion is essentially another motion for reconsideration, although it is not
 1
 2   plainly labeled as such.1 “Motions for reconsideration are disfavored.” LCR 7(h)(1). “The

 3   court will ordinarily deny such motions in the absence of a showing of manifest error in the
 4
     prior ruling or a showing of new facts or legal authority which could not have been brought to
 5
     its attention earlier with reasonable diligence.” Id.
 6
 7            Plaintiffs fail to point to any error in the Court’s prior Order and essentially ask the

 8   Court to just create a new order denying a motion for preliminary injunction so Plaintiffs can
 9   immediately appeal and get a different outcome at the Ninth Circuit. The problem with this
10
     request is that, in the eyes of the Court, Plaintiffs have not yet filed a motion for preliminary
11
     injunction.     Unlike TRO motions, motions for preliminary injunction must be noted for
12
13   consideration on the fourth Friday after filing. LCR 7(d)(3). This gives breathing space for the

14   nonmoving party to file a response.
15            Every filing from Plaintiffs has been noted for same day consideration. The Court
16
     denied Plaintiffs’ first TRO on May 18, 2021.                    Dkt. #17.       Plaintiffs file a motion for
17
     reconsideration, which was denied, and an appeal.                    The Ninth Circuit denied Plaintiffs’
18
19   emergency motion for injunction and Plaintiffs voluntarily dismissed the appeal. See Dkt. #33

20   at 2. On June 29, 2021, Plaintiffs filed an “Emergency Motion for a Temporary Restraining
21
     Order and Preliminary Injunction Against Defendants and Request for Evidentiary Hearing.”
22
     Plaintiffs noted this Motion for same day consideration, certified that notice was given pursuant
23
24   to LCR 65 (which only discusses TROs), and docketed the filing as “Second MOTION for

25   Temporary Restraining Order.” See Dkt. #27. Plaintiffs’ Motion discussed the law of TROs,
26   did not discuss facts or law related to the granting of a preliminary injunction, and concluded
27
     1
      The Court is supported in this conclusion by Plaintiffs’ noting of the instant Motion for same-day consideration.
28   To the extent Plaintiffs intended to file some other type of Motion they failed to properly note it for consideration
     on the third Friday after filing. See LCR 7(d).


     ORDER DENYING MOTION TO CLARIFY AND AMEND ORDER - 2
     with “for the foregoing reasons, Plaintiff respectfully requests that this Court grants a
 1
 2   temporary restraining order until such time as the Court can further consider the merits of this

 3   action.” Id. at 39. Given all of the above, the Court reasonably concluded that this Motion was
 4
     not a motion for preliminary injunction but either a motion for reconsideration or a second
 5
     motion for TRO. See Dkt. #32.
 6
 7          Given all of the above, and having considered the briefing and the remainder of the

 8   record, the Court hereby finds and ORDERS that Plaintiffs’ “Motion to Clarify and Amend
 9   Order Denying Second TRO,” Dkt. #33, is DENIED.
10
11
            DATED this 2nd day of July, 2021.
12
13
14
15
16
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER DENYING MOTION TO CLARIFY AND AMEND ORDER - 3
